PER CURIAM.
This action is predicated upon a verified complaint setting forth in substance that the defendant received from one Nosser the sum of $110, witich the defendant promised to repay to him, and that before this action had been commenced he had duly assigned the claim for value to the plaintiff. The plaintiff had a judgment for the sum of $71.70 damages, besides costs. Neither the existence of any debt nor the assignment of any claim was shown upon the trial. The judgment rendered is without evidence to support it. Judgment reversed, with costs, and new trial ordered.